Case: 1:20-cv-00290-SJD-KLL Doc #: 20 Filed: 07/14/20 Page: 1 of 1 PAGEID #: 125

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Derrick Sweeting,
Plaintiff(s),
Case Number: 1:20cv290
VS.
Judge Susan J. Dlott
Warden Richard Erdos, et al.,
Defendant(s).
ORDER

This matter is before the Court pursuant to the Order of General Reference in the United
States District Court for the Southern District of Ohio Western Division to United States Magistrate
Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate Judge reviewed the pleadings
and filed with this Court on April 23, 2020 a Report and Recommendation (Doc. 5). Subsequently,
the plaintiff filed objections to such Report and Recommendation (Doc. 9).

The Court has reviewed the comprehensive findings of the Magistrate Judge and considered
de novo all of the filings in this matter. Upon consideration of the foregoing, the Court does
determine that such Recommendation should be adopted.

Accordingly, the complaint is DISMISSED with prejudice pursuant to 28 U.S.C §§1915
(e)(2)(B) and 1915A(b)(1), with the exception of plaintiff's excessive force claims against

defendant Wes.

IT IS SO ORDERED.

ie Ata» 9.9 batt

~ Judge Susan J. Dlo
United States District Court
